Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 29 August 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Aug: 29: 1793.

We received two packets from you on the 20. inst. one of July 21. and another of Aug: 11. The former thro’ the negligence of the post-master somewhere, was sent to Kentucké. Some accident of this kind has happened probably to your last, as it did not come to Charlottesville in the mail.
Your friend Mr. Madison has spent several days in our neighbourhood: he did us the honor of a visit on Friday last: his health I fancy is uncommonly good at present as he looks much better than usual. Colo. Monroe and his family are allso well. Mrs. Monroe has received a near fright, from a set of borrowed horses again, which ran off with her and Eliza between Charlottesville and their house but were stoped before any mischief was done. This alarm and the unruliness of Colo.  Monroes which have got some way so spoiled that they will not move the carriage from the door, deprive us of the pleasure of seeing her at Monticello, which we greatly regret.
Clarkson has not begun to sow wheat yet; the weevil increased so fast that he found it necessary to get out the whole crop before he employed the horses in any other way. He begins however on Monday on this side of the river: on the other it will take ten days yet to defeat the weevil. I shall pay the most pointed attention to your requests and shall have much pleasure in doing so.
Patsy bids me say to you, in addition to assurances of her love, that you must excuse her not writing as she is obliged to devote all her time to her guests at present. We join in declaring affection for Maria. The little ones are well. Believe me to be dear Sir your most affectionate friend

Th: M. Randolph

